Citation Nr: 0117975	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  94-06 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence as been submitted to reopen 
a claim for entitlement to service connection for a 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel






INTRODUCTION

The veteran served on active duty from March 1963 to January 
1965.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 1992 decision of the San Diego, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied an application to reopen a 
claim for service connection for a psychiatric disorder.  

This claim was remanded by the Board in March 1996.


FINDINGS OF FACT

1.  On December 22, 1989 and in July 1990 the RO denied 
service connection for a psychiatric disorder and PTSD, 
respectively.  These decisions were not appealed.

2.  The evidence received subsequent to the unappealed 
December 22, 1989 and July 1990 rating decisions is so 
significant that it must be considered to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The unappealed December 22, 1989 rating decision of the 
RO, which denied entitlement to service connection for 
schizophrenia, is final.  38 U.S.C.A. § 7105 (West 1991).

2.  The evidence received subsequent to the unappealed 
December 22, 1989 rating decision of the RO, which denied 
entitlement to service connection for schizophrenia, is new 
and material, and serves to reopen the veteran's claim.  38 
U.S.C.A. § 5108, (West 1991); 38 C.F.R. § 3.156 (2000).

3.  The unappealed July 1990 rating decision of the RO, which 
denied entitlement to service connection for PTSD, is final.  
38 U.S.C.A. § 7105 (West 1991).

4.  The evidence received subsequent to the unappealed July 
1990 rating decision of the RO, which denied entitlement to 
service connection for PTSD, is new and material, and serves 
to reopen the veteran's claim.  38 U.S.C.A. § 5108, (West 
1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service. 38 U.S.C.A. § 1110, 1131 (West 
1991 & Supp. 2000).  Certain chronic diseases, including a 
psychosis, may be service connected if manifested to a degree 
of 10 percent disabling or more within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991& Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 
(2000).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2000).  Continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (2000).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2000).

The evidence of record at the time of the unappealed December 
22, 1989 and July 1990 rating decisions is briefly 
summarized.  The service medical records, including the 
separation examination, show no complaint or finding relative 
to a psychiatric disorder.  

The service administrative records show that he was called to 
active duty in the Navy.  He served as a machinist mate.

Following service the veteran received treatment at private 
and VA facilities from 1974 to 1988 for a psychiatric 
disorder diagnosed primarily as psychosis.  In August 1988 
the RO denied service connection for a nervous condition.  
The RO determined that the evidence did not show that the 
veteran's psychosis was of service origin.  He was notified 
of that decision and of his appellate rights later in August 
1988.  He did not appeal that determination.  Accordingly, 
the August 1988 decision is final.  38 U.S.C.A. § 7105.

Subsequently received were VA medical records showing 
treatment primarily for a psychosis during 1989.  On December 
13 and December 22, 1989 the RO denied service connection for 
a nervous disorder.  In the December 22, 1989 decision the RO 
determined that new and material evidence had not been 
received in order to reopen his claim.  He was notified of 
the denial in January 1990 and of his appellate rights. He 
did not appeal.  Accordingly, the December 1989 decisions are 
final.  38 U.S.C.A. § 7105.

Subsequently received were VA medical records showing 
treatment for a schizoaffective disorder during April and May 
1990.

In July 1990 the RO denied service connection for PTSD.  The 
RO determined that the evidence did not show the presence of 
an inservice life threatening stressor or a diagnosis of 
PTSD.  He was notified of that decision and of his appellate 
rights in August 1990.  He did not an appeal of that 
determination.  Accordingly, the July 1990 decision is final.  
38 U.S.C.A. § 7105.  However, the veteran may reopen his 
claim by submitting new and material evidence.  38 U.S.C.A. 
§ 5108.

38 C.F.R. § 3.156 provides that new and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

While the case was pending, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) set forth 
new guidance regarding the adjudication of claims for service 
connection based on the submission of "new and material 
evidence."  In the case of Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the Federal Circuit held that the legal hurdle 
adopted in Colvin v. Derwinski, 1 Vet. App. 171 (1991), that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case, was invalid.  Thus, the legal standard 
that remains valid, 38 C.F.R. § 3.156(a).

"New evidence" is evidence that is not merely cumulative of 
other evidence on the record.  Barnett v. Brown, 8 Vet.App. 
1, 5 (1995).  See also Cox v. Brown, 5 Vet.App. 95, 98 
(1993). Evidence is "material" where it is relevant to and 
probative of the issue at hand. Id.

The evidence received since the December 1990 and July 1990 
decisions by the RO includes private and VA medical records 
showing treatment for the veteran's psychiatric illness from 
December 1974 to 1999.  Included in these documents is a July 
1996 statement from P. N., Ph. D, a private psychologist, who 
diagnosed severe PTSD and schizophrenia, undifferentiated 
type.  The psychologist stated that the veteran's problems 
were a direct result from his military experiences.  Also 
included is an August 1996 statement from Dr. R. V., a 
private physician, which is to the effect that the veteran 
has schizophrenia and PTSD. 

The Board finds that the July 1996 and August 1996 medical 
statements are new and material in that they establish for 
the first time a diagnosis of PTSD and relate his psychiatric 
problems to the veteran's military service.  Accordingly, the 
claim is reopened.



ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a psychiatric 
disorder, to include PTSD, is reopened.


REMAND

Initially, the Board notes that the RO has made extensive 
efforts to obtain evidence to support the veteran's claim.  
However, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran has indicated that he attempted suicide when he 
jumped overboard while service on the U.S.S. Cadmus in 1964.  
He submitted a lay statement from L. D. who indicated that he 
witnessed this incident and that the veteran left a suicide 
note.  In June 1994 the RO requested the veteran to furnish 
additional information concerning L. D. and also that L. D 
resubmit his statement as a certified statement.  No response 
was received from the veteran.  All written testimony 
submitted by the claimant or in his or her behalf for the 
purpose of establishing a claim for service connection will 
be certified or under oath or affirmation.  38 C.F.R. § 
3.200(b) (2000).

Apparently in response to a March 1996 letter from the RO, 
the veteran in statement received in May 1996 indicated that 
he jumped overboard between May and July 1964.  In December 
1996 he indicated that he jumped overboard in June 1964.  In 
response to a February 1997 request by the RO, the Naval 
Historical Center stated in March 1997 that due lack of 
manpower it was beyond their capability to conduct a search 
of the deck logs from 1963 to 1965.  The Board finds that 
additional development in this area is warranted.

The evidence also shows that the veteran failed to report for 
a VA psychiatric examination which was scheduled in November 
1998.  Subsequently, the veteran was asked if he would report 
for the VA examination or provide an explanation for his 
failure to report.  No response was received.  He was 
informed in a June 1999 supplemental statement of the case of 
38 C.F.R. § 3.655 (2000).

A July 1996 statement from a P. N., Ph. D., a private 
psychologist, is to the effect that the veteran had severe 
PTSD and schizophrenia, undifferentiated type.  The 
psychologist stated that the veteran's problems were a direct 
result from his military experiences.  Also received was an 
August 1996 statement from a Dr. R. V., private physician, 
which is to the effect that the veteran has schizophrenia and 
PTSD.  The basis for the diagnosis of PTSD and the rationale 
for Dr. N's opinion were not included in these statements.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

During the course of the veteran's appeal 38 C.F.R. § 
3.304(f) was revised effective on March 7, 1997.  38 C.F.R. § 
3.304(f) now provides that service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor and credible supporting evidence that 
the claimed in-service stressor occurred.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

The Board also notes that substantive changes were made by 
regulatory amendments effective November 7, 1996, to the 
schedular criteria for evaluating psychiatric disorders, as 
defined in 38 C.F.R. §§ 4.125-4.132. See 61 Fed. Reg. 52695- 
52702 (1996).  In Cohen v. Brown, 10 Vet. App. 128 (1997), 
the Court found that the regulatory changes referenced above 
adopted the criteria contained in the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 1994 
(DSM-IV) of the American Psychiatric Association, for the 
diagnosis of PTSD. These criteria, the Court held, look 
subjectively to the susceptibility of the individual to the 
claimed (and verified) stressors necessary to support a 
diagnosis of PTSD.  This constitutes a liberalization of the 
prior Diagnostic and Statistical Manual of Mental Disorders, 
Third Edition, Revised (DSM-III-R) standards requiring an 
"event that is outside the range of usual human experience 
and that would be markedly distressing to almost anyone." 
Cohen v. Brown, 10 Vet.App. 128 (1997), citing Zarycki v. 
Brown, 6 Vet. App. 91, 99 (1993); 38 C.F.R. §§ 4.125, 4.126.

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
held that where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant . . . will apply unless Congress 
provided otherwise or permitted the Secretary of [VA] 
(Secretary) to do otherwise and the Secretary did so.

In West v. Brown, 7 Vet.App. 70 (1994), the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD. Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.

Based on this evidence, the Board is of the opinion that 
additional development is required.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO is requested to furnish the 
veteran with the appropriate release of 
information forms in order to obtain 
copies of any military, VA, and private 
medical records pertaining to treatment 
for his psychiatric disorders since his 
discharge from active duty to the present 
which are not on file.  He should again be 
asked if he is willing to report for a VA 
examination and to furnish the previously 
requested information concerning the L. D. 
and to have L. D. resubmit his letter as a 
certified statement.  A VA form 21-4138 
should accompany the request.

The RO should request the veteran to have 
Dr. P. N. furnish the basis for his 
diagnosis of PTSD and the rationale 
regarding his opinion relating the 
veteran's psychiatric problems to his 
military experiences and Dr. R. V. to 
furnish the basis for his diagnosis of 
PTSD (see letters dated in July and August 
1996).

3.  The RO should request the Naval 
Historical Center to conduct a search of 
the deck logs of the U.S.S. Camdra for 
May, June, and July 1964 concerning the 
veteran's suicide attempt by jumping 
(falling) overboard.  A copy of their 
prior response should accompany this 
request.

4.  Thereafter, the RO should determine 
which stressor(s) are verified.  

5.  Thereafter, if the veteran is willing 
to report for a VA examination, an 
examination should be performed by a 
psychiatrist in order to determine the 
nature, severity, and etiology of any 
psychiatric illness, to include PTSD.  
The RO is to inform the examiner that 
only if a stressor(s) has been verified 
by the RO or Board should an examination 
for PTSD be conducted and only such 
verified srtressor(s) may be used as a 
basis for a diagnosis of PTSD.  The 
claims folder and a copy of this Remand 
must to be made available to the examiner 
in conjunction with the examination.  All 
indicated tests are to be conducted.  If 
the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
whether the verified stressor(s) is 
sufficient to produce PTSD, and whether 
there is a link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the record.  

Regarding any other psychiatric 
disability diagnosed, the examiner is 
requested to render an opinion as to 
whether it is as likely as not that any 
psychiatric disorder diagnosed is related 
to the veteran's military service or, if 
a psychosis is diagnosed, whether it was 
manifested within one year following 
service?  A complete rational for any 
opinion expressed should be included in 
the examination report.  The examiner's 
attention is directed to the July and 
August 1996 private medical statements.  

6.  Thereafter, the RO should 
readjudicate this claim, to include 
consideration of old and revised 
regulations.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 



